      Case 4:20-cv-00407-DPM Document 21 Filed 06/26/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JAMES PATRICK LANCASTER                                      PLAINTIFF

v.                       No. 4:20-cv-407-DPM

STARK LIGON, CATHLEEN
COMPTON, EDWARD ADCOCK,
DANIEL HANCOCK, MIKE
LANCASTER                                                DEFENDANTS

                                ORDER
     The Clerk is directed to update the docket sheet to reflect Bryce
Brewer as a named defendant.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
